DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 14-33 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites that the adsorbents are selected from activated carbon and graphene particles in lines 8-9. Then the circuit of claim 23 is mentioned which includes the content of claims 14 and 19, where it is mentioned that the only adsorbent is activated carbon. The conflicting adsorbent composition makes it unclear to the skilled artisan if graphene is an option or not. As claim 14 only requires activated carbon it is assumed that is what is intended unless otherwise argued in the response.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-17, 19, and 26-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arkema CN 1934665A (hereinafter Arkema).
Regarding claim 14, Arkema discloses a polymer composition comprising a polymer matrix in which are dispersed carbon nanotubes and adsorbents ([0003][0005][0031]-[0033] which mentions a polymer matrix with carbon nanotubes within the blend), and in which the adsorbents are activated carbon particles ([0031]-[0033] which mentions using activated carbon as the adsorbent).
Regarding claim 15, Arkema discloses including from 0.5 to 10 percent carbon nanotubes by weight ([0011] and [0033] which mentions the overall weight of the carbon nanotubes plus adsorbents can be from 5-50% and that the weight of the polymer is from 70-99%; this means the percent weight of the carbon nanotubes falls within the entire claimed range), based on the total weight of the polymer composition ([0011][0033]).
Regarding claim 16, Arkema discloses a polymer composition comprising from 0.5 to 30 percent adsorbents by weight, based on the total weight of the polymer composition ([0011] and [0033] which mentions the overall weight of the carbon nanotubes plus adsorbents can be from 5-50% and that the weight of the polymer is from 70-99%; this means the percent weight of the adsorbents falls within the entire claimed range).
Regarding claim 17, Arkema discloses that the adsorbents have a specific surface area greater than 300 m2/g ([0055]-[0056] which mentions the BET specific surface area which refers to the adsorbent surface area at 1078 m2/g).

Regarding claim 26, Arkema discloses a method for increasing the ionic adsorption of a polymer composition comprising a polymer matrix in which carbon nanotubes are dispersed ([0003][0005][0031]-[0033] which mentions a polymer matrix with carbon nanotubes within the blend), comprising providing and applying adsorbents ([0031]-[0033] which mentions using activated carbon as the adsorbent), wherein the adsorbents are activated carbon particles, and wherein said adsorbents are dispersed in the polymer matrix ([0031]-[0033] which mentions using activated carbon as the adsorbent in the polymer matrix).
Regarding claim 27, Arkema discloses having 2 to 6 percent carbon nanotubes by weight, based on the total weight of the polymer composition ([0011] and [0033] which mentions the overall weight of the carbon nanotubes plus adsorbents can be from 5-50% and that the weight of the polymer is from 70-99%; this means the percent weight of the carbon nanotubes can be from about 0.5-15% by overall weight).
Regarding claim 28, Arkema discloses from 2 to 15 percent adsorbents by weight, based on the total weight of the polymer composition ([0011] and [0033] which mentions the overall weight of the carbon nanotubes plus adsorbents can be from 5-
Regarding claims 29-31, Arkema discloses that the adsorbents have a specific surface area greater than 500 m2/g, 700 m2/g, and 1000 m2/g ([0055]-[0056] which mentions 1078m2/g).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Arkema.
Regarding claim 18, Arkema discloses a polymer composition as mentioned above but is silent on the specific hardness. Though the hardness is never explicitly mentioned the exact same composition as claimed is (both percent and weight; see contents of rejected claim 14 above). Therefore, it would have been reasonable for the skilled artisan before the effective filing date to assume that the hardness would have fallen within the claimed range of 10 Shore A to 80 Shore A as the composition was identical down to the percent weight. Further, graphene and multi-walled carbon nanotube structures are known to have a range of hardness depending on percent composition between 55-90 Shore A (see Gupta et al. “Multi-walled carbon nanotube–graphene–polyaniline multiphase nanocomposite with superior electromagnetic shielding effectiveness.” As a teaching reference at Figure 5 supporting the above assertion).
Claims 19-25 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Denison et al. US Publication 2014/0316230 (hereinafter Denison) in view of Arkema.
Regarding claim 19, Denison discloses an electrode for the non-invasive measurement of biological electrical signals ([0002]), the electrode comprising a polymer composition that is able to come into contact with living tissue ([0063] elements 187 in combination with layer 188 which can be made of a combination of graphene and CNTs), and though suggests using both graphene and CNTs for both of the layers it is unclear if they can specifically be utilized together. Arkema teaches such a composition as mentioned above (see contents of rejected claim 14). It would have been obvious to the skilled artisan before the effective filing date to utilize the additional adsorbent of activated carbon as taught by Arkema with the composition of Denison for increased conductivity and better aging. 
Regarding claim 20, Denison discloses electrode according to claim 19 (rendered obvious as mentioned above via Arkema, see the contents of rejected claim 19 above), wherein the polymer composition forms a first layer extending between a first face (Figure 1B element 150, which details that it is a conductive polymer in [0057]-[0058], able to come into contact with living tissue ([0058] which mentions contacting skin), and a second face opposite to the first face in a thickness direction (inherent of 150), and wherein the electrode further comprises a second layer of a conductive polymer arranged on the second face of the polymer composition (element 154 which can be a conductive plastic as mentioned in [0058]), where the polymer composition (including the adsorbents were rendered obvious above). It would have been obvious to the skilled 
Regarding claim 21, Denison discloses an electrode wherein a thickness of the first layer, measured in the thickness direction (element 150), is smaller than a thickness of the second layer (element 154).
Regarding claim 22, Denison discloses an electrode wherein the conductive polymer has a hardness greater than a hardness of the polymer composition (the conductive polymer is mentioned above via claim 19 which includes both carbon nanotubes as well as activated carbon, however the conductive polymer in Denison as per [0063] mentions the use of a generic polymer mixed with graphene by itself which has a hardness higher than that of a composite of both CNTs as well as graphene). As the composition of claim 14 is identical to that of Arkema (see above), the hardness of the claimed compositions would be comparable if not outright identical given their identical percent weight and composition.
Regarding claim 23, Denison discloses an electrical circuit for the non-invasive measurement of biological electrical signals, comprising one electrical conductor in contact with the polymer composition of the conductive polymer (hole 191 as shown in Figure 1E is designed for a conductive wire to connect to the conductive polymeric layers 187-188), a unit for processing the signals measured by the electrode (Figure 1D which shows some of the basic processing circuits), connected to the electrical conductor of the electrode (Figure 1D shows the electrical pathways from the electrode to the processing circuits), but is silent on the electrode composition as 
Regarding claim 24, Denison discloses a device for measuring brain waves ([0003]), suitable for wearing by a person (Figures 3A-C), the device comprising a support member (elements 340, see Figures 3A-C), adapted to at least partially surround the head of the person so as to be held thereon (Figures 3A-C which shows the arms surrounding a portion of the wearer’s head), on which is mounted one electrode such that the polymer composition of the electrode is able to come into contact with the skin of said person (the electrode as shown in Figure 1E as per [0063], where the composition and electrode of claims 14 and 19 are rendered obvious above via Arkema). It would have been obvious to the skilled artisan before the effective filing date to utilize the additional adsorbent of activated carbon as taught by Arkema with the composition of Denison for increased conductivity and better aging.
Regarding claim 25, see contents of rejected claims 19 and 23 above. Denison further shows that the electrical circuit (element 370, see also [0112]-[0113]) on the support member (element 340 as per Figures 3A-C) as well as the electrode (elements 310) and processing unit (not shown in the figures but mentioned in [0112]-[0113] as being able to be wireless linked or on the support member itself). It would have been obvious to the skilled artisan before the effective filing date to utilize the additional 
Regarding claim 32, Denison discloses a thickness of the first layer, measured in the thickness direction, is two times smaller than a thickness of the second layer (Figure 1B where the layer 150 is many times smaller than the thickness of layer 154). Though the claim only calls for it being two times smaller, the original disclosure specifically mentions at least two times smaller which Denison details. As it is not exactly two times smaller it would have been obvious to the skilled artisan given the lack of criticality to optimize the sizing slightly as predictable results would have ensued.
Regarding claim 33, see contents of rejected claims 19-20 and 24-25 as mentioned above.
Response to Arguments
Applicant’s arguments with respect to claims 14-33 have been considered but are moot in view of the new ground(s) of rejection. New art has been applied to remedy the deficiency of the prior art of record, specifically regarding the activated carbon.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BRIAN M ANTISKAY/           Examiner, Art Unit 3794                                                                                                                                                                                             
/JOSEPH A STOKLOSA/           Supervisory Patent Examiner, Art Unit 3794